           Case 2:18-cv-01692-APG-VCF Document 58 Filed 07/23/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      KAMARIO SMITH,
4
                           Plaintiff,
5                                                           2:18-cv-01692-APG-VCF
      vs.                                                   ORDER
6     JAMES DZURENDA, et al.,
7                           Defendants.
8           Before the Court is the Motion for Extension of Time to Reply to Plaintiff’s Motion for an Order
9    to Show Cause (ECF No. 55). Due to counsel’s medical illness, The Inspector General’s Office requests
10   an extension from July 20, 2021, to July 30, 2021, to file a response to the instant motion.
11          Accordingly, and for good cause shown, IT IS HEREBY ORDERED that the Motion for Extension
12   of Time to Reply to Plaintiff’s Motion for an Order to Show Cause (ECF No. 55) is GRANTED. The
13   Inspector General’s Office’s opposition to the Motion for an Order to Show Cause (ECF NO. 55) must be
14   filed on or before July 30, 2021.
15          DATED this 23rd day of July, 2021.
                                                                  _________________________
16
                                                                  CAM FERENBACH
17                                                                UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
